SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007, or £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 47 Hulfish Street, Suite 510, Princeton, New Jersey (Address of principal executive offices) Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 (IRS Employer Identification Number) 08542 (Zip Code) (609) 924-8868 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes £No S APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed y a court. Yes £No £ 2 MLM Index™ Fund Index to FORM 10Q March 31, 2007 PART I – FINANCIAL INFORMATION Item 1Financial Statements: Page Number Statements of Financial Condition as of March 31, 2007 (unaudited) and December 31, 2006 (audited) 4 Condensed Schedules of Investments as of March 31, 2007 (unaudited) and December 31, 2006 (audited) 5 Unaudited Interim Statements of Operations for the three months ended March 31, 2007 and 2006 6 Unaudited Interim Statements of Changes in Investors’ Interest for the three months ended March 31, 2007 and 2006 7 Unaudited Interim Statements of Cash Flows for the three months ended March 31, 2007 and 2006 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures of Market Risk 19 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 21 Item 6 Exhibits and Reports on Form 8-K 21 3 Idex Item 1. Financial Statements. MLM Index™ Fund Interim Statement of Financial Condition As of March 31, 2007 (Unaudited) and December 31, 2006 (Audited) March 31, 2007 December 31, 2006 Assets Cash and cash equivalents $ 222,905,756 $ 233,557,725 Due from broker (36,507,713 ) 10,291,250 Interest receivable 2,753,639 1,410,780 Other assets 1,267 1,267 Total assets $ 189,152,949 $ 245,261,022 Liabilities and investors’ interest Redemptions payable $ 19,320,506 $ 15,304,888 Brokerage commissions payable 134,944 188,387 Management fee payable 157,541 205,643 Accrued expenses 431,856 297,547 Subscriptions received in advance 0 40,000 Total liabilities $ 20,044,847 $ 16,036,465 Investors’ interest 169,108,102 229,224,557 Total liabilities and investors’ interest $ 189,152,949 $ 245,261,022 See Notes to Financial Statements 4 Idex MLM Index™ Fund Interim Condensed Schedules of Investments March 31, 2007 (Unaudited) Security Description Number of Contracts Unrealized Appreciation/ (Depreciation) Percentage of Investors' Interest Futures Long Futures Contracts1 Financial 1,222 $ 571,678 0.30 % Commodity 809 (1,734,753 ) -0.92 2,031 (1,163,075 ) -0.62 Short Futures Contracts1 Financial 442 (92,410 ) -0.05 Commodity 1,231 (2,193,533 ) -1.16 1,673 (2,285,943 ) -1.21 Net unrealized depreciation on futures contracts $ (3,449,018 ) -1.83 % December 31, 2006 (Audited) Security Description Number of Contracts Unrealized Appreciation (Depreciation) Percentage of Investors' Interest Futures Long Futures Contracts1 Financial 1,876 $ (1,753,990 ) (0.76 %) Commodity 1,533 (130,935 ) (0.06 ) 3,409 (1,884,925 ) (0.82 ) . Short Futures Contracts1 Financial 673 1,088,346 0.48 Commodity 1,631 3,239,152 1.41 2,304 4,327,498 1.89 Net unrealized appreciation on futures contracts $ 2,442,573 1.07 % See Notes to Financial Statements 1 All such amounts are included, net, in due from brokers on the statements of financial condition. 5 Idex MLM Index™ Fund Interim Statements of Operations For the three months ended March 31, 2007 For the three months ended March 31, 2006 Investment income Interest $ 3,262,336 $ 3,632,044 Expenses Brokerage commissions 519,517 907,922 Management fee 540,091 910,021 Operating expenses 465,750 524,104 Total expenses $ 1,525,358 $ 2,342,047 Net investment gain (loss) 1,736,978 1,289,997 Realized and unrealized gain (loss) on Investments Net realized gain (loss) (923,663 ) 7,304,488 Net change in unrealized appreciation on Investments (5,864,621 ) (7,344,099 ) Net realized and unrealized gain (loss) on Investments (6,788,284 ) (39,611 ) Net income (loss) $ (5,051,306 ) $ 1,250,386 See Notes to Financial Statements 6 Idex MLM Index™ Fund Unaudited Interim Statement of Changes in Investors’ Interest For the three months ended March 31, 2007 Leveraged Series Unleveraged Series Class A Class B Class C Class D Total Class A Class B Class C Class D Total Total Shares Shares Shares Shares Leveraged Shares Shares Shares Shares Unleveraged Investors’ Series Series Interest Investors’ interest at December 31, 2006 15,191,126 58,458,477 1,319,634 30,659,083 105,628,320 11,046,115 42,824,216 1,153 69,724,753 123,596,237 229,224,557 Subscriptions 280,291 754,262 0 1,320,000 2,354,553 489,505 1,353,338 0 325,000 2,167,843 4,522,651 Redemptions (2,689,991) (28,377,892) 0 (13,084,338) (44,152,221) (1,030,865) (12,989,236) 0 (1,415,478) (15,435,579) (59,587,800) Transfers 0 (45,246) 0 0 (45,246) 0 45,246 0 0 45,246 0 Net loss (778,606) (2,148,315) (64,691) (1,452,468) (4,444,080) (88,580) (200,227) (7) (318,410) (607,224) (5,051,306) Investors’ interest at March 31, 2007 12,002,820 28,641,286 1,254,943 17,442,277 59,341,326 10,416,175 31,033,337 1,146 68,315,865 109,766,523 169,108,102 Shares at December 31, 2006 180,974 626,170 17,350 331,595 1,156,089 103,829 371,905 11 683,959 1,159,704 2,315,793 Subscriptions 3,391 8,353 0 14,899 26,643 4,613 11,804 0 3,198 19,615 46,258 Redemptions (33,396) (311,320) 0 (148,495) (493,211) (9,732) (113,061) 0 (13,947) (136,740) -629,951 Transfers 0 (521) 0 0 (521) 0 396 0 0 396 (125) Shares at March 31, 2007 150,969 322,682 17,350 197,999 689,000 98,710 271,044 11 673,210 1,042,975 1,731,975 Net asset value per share: March 31, 2007 $79.50 $88.76 $72.33 $88.09 $105.52 $114.50 $100.73 $101.48 See Notes to Financial Statements 7 Idex MLM Index™ Fund Unaudited Interim Statement of Changes in Investors’ Interest For the three months ended March 31, 2006 Leveraged Series Unleveraged Series Class A Class B Class C Class D Total Class A Class B Class C Class D Total Total Shares Shares Shares Shares Leveraged Shares Shares Shares Shares Unleveraged Investors’ Series Series Interest Investors’ interest at December 31, 2005 $32,127,839 $103,075,225 $8,877,426 $24,944,520 $169,025,010 $20,644,133 $74,731,650 $113,199 $79,610,903 $175,099,885 $344,124,895 Subscriptions 1,483,134 6,715,080 1,650,000 9,848,214 112,925 2,292,720 1,159,000 3,564,645 13,412,859 Redemptions (1,736,748) (9,847,408) (2,752,137) (11,056,678) (25,392,971) (2,012,982) (14,936,311) (10,145,595) (27,094,888) (52,487,859) Transfers (30,137) (30,137) (976,793) 1,006,930 30,137 0 Net loss (41,525) 240,782 19,859 (83,438) 135,678 83,369 441,596 756 588,987 1,114,708 1,250,386 Investors’ interest at March 31, 2006 $31,832,700 $100,153,542 $6,145,148 $15,454,404 $153,585,794 $18,827,445 $61,552,862 $113,955 $72,220,225 $152,714,487 $306,300,281 Shares at December 31, 2005 337,861 989,350 104,702 243,837 1,675,750 190,487 643,509 1,107 777,818 1,612,921 3,288,671 Subscriptions 15,718 64,542 - 16,197 96,457 1,039 19,708 11,235 31,982 128,439 Redemptions (18,380) (94,934) (32,420) (109,653) (255,387) (18,544) (128,349) - (98,844) (245,737) (501,124) Transfers - - - (8,424) - 9,844 1,420 1,420 Shares at March 31, 2006 335,199 958,958 72,282 150,381 1,516,820 172,982 526,444 1,107 700,053 1,400,586 2,917,406 Net asset value per share: $94.97 $104.44 $85.02 $102.77 $108.84 $116.92 $102.92 $103.16 See Notes to Financial Statements 8 Idex MLM Index™ Fund Unaudited Interim Statement of Cash Flows For the three months ended March 31 2007 2006 Cash flows from operating activities Net income (loss) $ (5,051,306 ) $ 1,250,386 Adjustments to reconcile net income (loss) to net cash and cash equivalents provided by (used in) operating activities: Unrealized appreciation (depreciation) on investments 5,864,621 (7,344,099 ) Net realized gain on investments 923,663 7,304,488 Net change in operating assets and liabilities: Due from broker 46,798,963 3,502,451 Interest receivable (1,342,859 ) 181,227 Other assets - - Brokerage commissions payable (53,443 ) (28,453 ) Management fee payable (48,102 ) 62,309 Accrued expenses 134,309 126,004 Net cash and cash equivalents provided by operating activities 47,225,846 5,054,313 Cash flows from financing activities Subscriptions received, net of selling commissions 4,482,651 13,412,859 Redemptions paid (62,360,466 ) (49,703,590 ) Net cash and cash equivalents used in financing activities (57,877,815 ) (36,290,731 ) Net decrease in cash and cash equivalents (10,651,969 ) (31,236,418 ) Cash and cash equivalents at beginning of period 233,557,725 332,619,312 Cash and cash equivalents at end of period $ 222,905,756 $ 301,382,894 See Notes to Financial Statements 9 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements March 31, 2007 1. Organization. MLM Index™ Fund (the “Trust”) was formed under the Business Trust Statute of the State of Delaware as a business trust in December 1997 and commenced operations on January 4, 1999. The Trust was organized for the primary purpose of seeking capital appreciation through the speculative trading of a diversified portfolio of futures contracts traded on U.S. exchanges using the MLM Index™ Trading Program, which is based upon the MLM Index™ (the “Index”). The Index is a benchmark of the hypothetical returns available to a futures investor. The Index is comprised of a diverse portfolio of futures markets, including both financial and tangible markets. 2. Summary of Significant Accounting Policies. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The following is a summary of the significant accounting and reporting policies used in preparing the financial statements.Thesefinancial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Use of Estimates The preparation of the accompanying financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash equivalents consist of highly liquid financial instruments with maturities of three months or less. Due from Brokers The Trust utilizes one broker, located in the United States, for its trading activities.Due from broker represents cash balances held, unrealized profit or loss on futures contracts, and amounts receivable or payable for transactions not settled at March 31, 2007 and December 31, 2006. Valuation of Trading Positions The Trust’s trading positions are valued at market value. Market value is principally based on listed market prices or broker or dealer price quotations. Cash equivalents are carried at amortized cost which approximates fair value. All positions including the net unrealized appreciation or depreciation are included in amounts due from broker. The resulting change in unrealized profit or loss is reflected in net change in unrealized appreciation (depreciation) on investments on the statements of operations. 10 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements (continued) March 31, 2007 2. Summary of Significant Accounting Policies (continued) Investment Transactions and Investment Income All investment transactions are recorded on a trade date basis. Realized gain and loss is recorded on the specific identification method. Interest income is recorded using the accrual basis of accounting. Income Taxes The Unleveraged Series and the Leveraged Series each will be classified for federal income tax purposes as separate partnerships. Investors in each Series will reflect their proportionate share of realized profit or loss on their separate tax returns. Accordingly, no provisions for income taxes are required for the Trust. 3. Cash and Cash Equivalents. The Trust’s cash and cash equivalents consisted of approximately: March 31, 2007 December 31, 2006 Overnight money markets $ 14,888,000 $ 11,485,000 Money market securities 207,888,699 222,260,334 Cash in Checking Account 129,057 (187,609 ) Total $ 222,905,756 $ 233,557,725 4. Investors’ Interest. The Trust is comprised of two series: the Unleveraged Series, which attempts to replicate the Index without leverage, and the Leveraged Series (collectively, the “Series”), which attempts to replicate the Index at three times leverage.Each Series consists of ClassA, ClassB, Class C and ClassD shares and are sold by authorized selling agents appointed by Mount Lucas Management Corporation (“the Manager”) to accredited investors at a price equal to each Class’ net asset value. Shares may be redeemed at net asset value as of the last day of any month upon at least ten business days written notice to the Manager. Subscriptions are accepted as of the first day of any calendar month. The Manager allocates profits and losses among the investors of a Series based on the balance in each investor’s capital account as of the beginning of each month. The Manager paid all of the expenses associated with the organization of the Trust and the offered shares. As a result, each shareholder of Class A and Class B shares pays the Manager an organizational fee in the amount of 0.5% of their aggregate investment, net of any selling commission. Class A and Class B shareholders are not charged an organizational fee once their contribution equals $1,000,000 or more. Class C and Class D shareholders are not charged an organizational fee. 11 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements (continued) March 31, 2007 4. Investors’ Interest (continued) The ClassA and Class C shares of the Unleveraged and Leveraged Series are subject to a sales commission up to 4% of the subscription amount, payable to the selling agent from the investor’s investment for each series. The amount of the sales commission will be determined by the selling agent.The Class B and Class D shares of the Unleveraged and Leveraged Series are not subject to a sales commission. As of March 31, 2007, the Manager of the Trust had contributed $1,000 to each Series of the Trust. 5. Margin Requirements. The Trust had margin requirements of approximately $5,311,947and $10,230,741 at March 31, 2007 and December 31, 2006, respectively, which were satisfied by net unrealized profits and cash at the broker. 6. Management Fee and Other Fees and Expenses. The Trust pays the Manager a management fee and the introducing broker a brokerage fee as a percentage of net assets, as of the first day of each month at the annualized rates as follows: Leveraged Series Brokerage Fee Management Fee Organizational Fee Operating Expense Selling Expense Total Fees And Commissions Class A 1.75% 2.80% 0.50% 0.35% 4.00% 9.40% Class B 1.75% 1.30% 0.50% 0.35% N/A 3.90% Class C 0.90% 2.05% N/A 0.35% 4.00% 7.30% Class D 0.90% 1.30% N/A 0.35% N/A 2.55% Unleveraged Series Brokerage Fee Management Fee Organizational Fee Operating Expense Selling Expense Total Fees And Commissions Class A 0.85% 1.50% 0.50% 0.35% 4.00% 7.20% Class B 0.85% 0.50% 0.50% 0.35% N/A 2.20% Class C 0.40% 1.00% N/A 0.35% 4.00% 5.75% Class D 0.40% 0.50% N/A 0.35% N/A 1.25% The Trust pays 0.35% of average net assets for the Trust’s legal, accounting, auditing and other operating expenses and fees.The Trust also pays the cash manager, Credit Suisse Asset Management (“CSAM”), banking fees and State of New Jersey K-1 filing fees directly.These amounts are included in operating expenses on the statements of operations. 12 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements (continued) March 31, 2007 7. Derivative Financial Instruments. Derivatives are subject to various risks similar to non-derivative financial instruments including market, credit, liquidity and operational risk. The risk of derivatives should not be viewed in isolation but rather should be considered on an aggregate basis along with the Trust’s other trading related activities. The Trust purchases and sells futures in financial instruments and commodities. The Trust records its derivative activities on a mark-to-market basis with realized and unrealized gains (losses) recognized currently in the statements of operations and in due from brokers on the statements of financial condition. The following table reflects the fair value of the Trust’s derivative financial instruments: Fair Value at March 31, 2007 December 31, 2006 Assets Liabilities Assets Liabilities Financial Futures $ 571,678 $ (92,410 ) $ (1,753,990 ) $ 1,088,346 Commodity Futures (1,734,753 ) (2,193,533 ) (130,935 ) 3,239,152 Total $ (1,163,075 ) $ (2,285,943 ) $ (1,884,925 ) $ 4,327,498 13 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements (continued) March 31, 2007 8.Financial Highlights. The following represents the per share operating performance and ratios to average investors’ interest and other supplemental information for the three months ended March 31, 2007: Leveraged Series Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Class A Shares Class B Shares Class C Shares Class D Shares Per share operating performance: Net asset value per share atDecember 31, 2006 83.94 93.36 76.06 92.46 106.39 115.15 101.32 101.94 Income from investment operations: Net investment income (loss) 0.36 0.75 0.47 0.74 1.23 1.62 1.30 1.44 Net realized and unrealized loss on investment transactions (4.80 ) (5.35 ) (4.20 ) (5.11 ) (2.10 ) (2.28 ) (1.89 ) (1.90 ) Total from investment operations (4.44 ) (4.60 ) (3.73 ) (4.37 ) (0.87 ) (0.66 ) (0.59 ) (0.46 ) Net asset value per share atMarch 31, 2007 79.50 88.76 72.33 88.09 105.52 114.49 100.73 101.48 Total Return -5.28 % -4.93 % -4.90 % -4.72 % -0.81 % -0.57 % -0.58 % -0.46 % Ratio to Average Investor’s Interest: Net investment income (loss) 0.50 % 1.17 % 0.64 % 1.19 % 1.20 % 1.20 % 1.29 % 1.43 % Expenses -1.04 % -0.75 % -0.73 % -0.77 % -0.57 % -0.35 % -0.43 % -0.31 % Total return is calculated as the change in the net asset value per share for the three months ended March 31, 2007.The per share operating performance and ratios are computed based upon the weighted average shares outstanding and weighted average investors’ interest, respectively, for each class, for the three months ended March 31, 2007. 14 Idex MLM Index Fund Notes to Unaudited Interim Financial Statements (continued) March 31, 2007 8.Financial Highlights (continued) The following represents the per share operating performance and ratios to average investors’ interest and other supplemental information for the three months ended March 31, 2006: Leveraged Series Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Class A Shares Class B Shares Class C Shares Class D Shares Per share operating performance: Net asset value per share atDecember 31, 2005 $ 95.09 $ 104.18 $ 84.79 $ 102.30 $ 108.38 $ 116.13 $ 102.23 $ 102.35 Income from investment operations: Net investment income (loss) 0.26 0.67 0.30 0.50 0.66 0.96 0.78 0.86 Net realized and unrealized loss Oninvestment transactions (0.38 ) (0.41 ) (0.07 ) (0.04 ) (0.20 ) (0.17 ) (0.10 ) (0.05 ) Total from investment operations (0.12 ) 0.26 0.23 0.46 0.46 0.79 0.68 0.81 Net asset value per share atMarch 31, 2006 $ 94.97 $ 104.44 $ 85.02 $ 102.76 $ 108.84 $ 116.92 $ 102.91 $ 103.16 Total Return: -0.13 % -0.13 % 0.27 % 0.46 % 0.43 % 0.43 % 0.67 % 0.79 % Ratio to Average Investors’ Interest: Net investment income (loss) 0.27 % 0.64 % 0.40 % 0.67 % 0.64 % 0.64 % 0.76 % 0.85 % Expenses -0.86 % -0.49 % -0.75 % -0.62 % -0.57 % -0.32 % -0.41 % -0.29 % Total return is calculated as the change in the net asset value per share for the three months ended March 31, 2006.The per share operating performance and ratios are computed based upon the weighted average shares outstanding and weighted average investors’ interest, respectively, for each class, for the three months ended March 31, 2006. 15 Idex Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. General The MLM Index™ Fund (the “Trust”) is a business trust organized under the laws of Delaware. The Trust engages primarily in the speculative trading of a diversified portfolio of futures contracts using the MLM Index™ Trading Program (the “Trading Program”). Futures contracts are standardized contracts made on or through a commodity exchange and provide for future delivery of commodities, precious metals, foreign currencies or financial instruments and, in the case of certain contracts such as stock index futures contracts and Eurodollar futures contracts, provide for cash settlement. The Trust's objective is the appreciation of its assets through speculative trading. The Trust began trading on January 4, 1999. Mount Lucas Management Corporation (the “Manager”), a Delaware corporation, acts as the manager and trading advisor of the Trust. The Manager was formed in 1986 to act as an investment manager. As of March 31, 2007, the Manager had approximately $1.2 billion of assets under advisement. The Manager is a registered investment adviser under the Investment Advisers Act of 1940 and is a registered commodity trading advisor and commodity pool operator with the Commodity Futures Trading Commission (the "CFTC") and a member of the National Futures Association (the "NFA"). The Manager may from time to time operate other investment vehicles. The Trust and the Manager maintain their principal business office at 47 Hulfish Street, Suite 510, Princeton, New Jersey 08542 and their telephone number is (609) 924-8868. The purpose of the Trust is to replicate the results of the MLM Index™, an index designed to measure the risk premium available to futures traders. Designed as such, the results of the Trust depend on two factors, the results of the MLM Index™ itself, and the Manager's ability to replicate that Index. It is important to note that the Manager also calculates the results of the MLM Index™. Thus, their role is twofold - to calculate the results of the MLM Index™, and to replicate the results of the MLM Index™ for the Trust. Any changes made to the composition of the MLM Index™ by the MLM Index™ Committee of the Manager will effect the trading of the Trust, since the object of the Trust is to replicate the MLM Index™ as published. Results of the MLM Index™ The MLM Index™ is calculated from the prices of 22 liquid futures markets. These markets are traded on domestic and foreign exchanges. For each market, the MLM Index™ generally uses the price of 4 different delivery months each year. For example, in the Japanese Yen futures market, the MLM Index™ uses the March, June, September and December delivery months. On the day before trading day, the MLM Index™ determines whether to hold a long or short position in each constituent contract based on the calculation methodology of the MLM Index™. Once established, that position is held for the subsequent period, at which time it is re-evaluated. The monthly results of each constituent market are then used to calculate the MLM Index™ return. The objective of the Trust is to replicate this monthly return. Clearly, the volatility of the constituent markets in the MLM Index™ can affect the results of the Trust. The influences on this volatility are varied and unpredictable. However, since the object of the Trust is to replicate the MLM Index™, the Manager takes no unusual action to mitigate this volatility. The role of the Manager is to buy or sell the appropriate number of futures contracts in each constituent market such that the aggregate return of those positions replicates as closely as possible the results of the MLM Index™. 16 Idex In order to accomplish this objective, the Manager must calculate the number of contracts based on both the assets in the Trust and the distribution of the assets between the Unleveraged and Leveraged Series of the Trust. Since the MLM Index™ rebalances positions each month, at that time the Manager must ascertain the asset level and execute orders to achieve the desired allocations. This is achieved by adding the performance results of the Trust for the month to the assets at the beginning of the month, and adding additions of capital from new subscriptions and subtracting redemptions in order to determine the asset level at the end of the period. Summary of Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates. The Trust's significant accounting policies are described in detail in Note 2 of the Notes to Unaudited Interim Financial Statements. The Trust records all investments at market value in its financial statements, with changes in market value reported as a component of realized and unrealized gain (loss) on investments in the statements of operations. Generally, market values are based on market prices; however, in certain circumstances, significant judgments and estimates by the Manager are involved in determining fair value in the absence of an active market closing price. Financial Condition To replicate the results of the MLM Index™, the Trust must effect trades on domestic or foreign futures exchanges. Since the beginning of operations, the Trust has used Refco, LLC (“Refco”) as its futures commission merchant. In October 2005 the Trust moved all of its brokerage accounts to Citigroup Global Markets (“CGM”).The Manager deposits a percentage of the assets of the Trust in two separate accounts at CGM, one for the Unleveraged Series and one for the Leveraged Series. The amount deposited is determined by the margin requirement established by the exchanges to hold the positions in the Trust. The margin requirement varies, but is generally about 2% of assets for the Unleveraged Series and 5% of assets for the Leveraged Series. The balance of the assets of the Trust is held in two separate custodial accounts at Investors Bank and Trust (the “Bank”).The Trust has contracted with Credit Suisse Asset Management (CSAM) to manage the money in these accounts so as to maximize the interest income which accrues to the Trust, while maintaining strict credit controls as determined by the Commodities Exchange Act (“CE Act”). When CGM requires additional assets to maintain the positions for the Trust, the Bank makes a wire transfer to CGM. If CGM has surplus assets in the accounts, CGM makes a wire transfer to the accounts at the Bank. The Trust owns no capital assets and does not borrow money. Since the objective of the Trust is to replicate the results of the MLM Index™, its entire asset base participates in the speculative trading of futures contracts. As such, all the assets of the Trust are at risk. The level of assets will be determined by the results of the Trust, and the effect of addition of capital and the redemption of Trust interests. These variables are impossible to predict with any certainty. 17 Idex Liquidity The majority of the Trust's assets are held in liquid short term interest rate instruments. The Trust takes substantial exposure in futures markets, which require relatively small deposits, called margin, to hold the positions. In general, the Trust will have the minimum amount on deposit with brokers as margin, with the balance held in custodial accounts with a major financial institution. Upon 10 days written notice to the Manager, a holder of interests in the Trust may liquidate that holding at the end of any month at the net asset value of the interests. While the Manager generally must honor all requests for redemption if presented in proper form, the Manager may temporarily suspend any redemption if the effect of such redemption, either alone or in conjunction with other redemptions, would impair the relevant Series' ability to operate if the impairment would be caused by a third party other than the Manager. Further, the right to obtain redemption is contingent upon the relevant Series having assets sufficient to discharge its liabilities on the date of redemption. Under certain circumstances, the Manager may find it advisable to establish a reserve for contingent liabilities. In such event, the amount receivable by a redeeming holder of interests will be reduced by his proportionate share of the reserve. There is no secondary market for interests in the Trust, and none is anticipated. There are restrictions for transfer of interests. Although the Trust trades in futures contracts which are in general liquid, the exchanges impose daily trading limits, which act to suspend trading when a particular market or contract trades up or down to a pre-determined price level. Should this happen, and the Trust was attempting to execute trades in that situation, the Trust may not be able to accurately replicate the results of the MLM Index™. These rules have not had a material impact on the operation of the Trust to date. Market and Credit Risks The nature of the Trust is such that it undertakes substantial market risk in following its mandate to replicate the MLM Index™. Although the Manager monitors the intraday and daily valuation of the portfolio, no extraordinary measures are taken to reduce market risk. Specifically, the Manager maintains positions required to match, as closely as possible, the return of the MLM Index. One could imagine certain circumstances where the Manager might be called upon to make a change to this policy, such as the closing of an exchange or some other emergency situation. In such case, the Manager would use its best efforts to respond to such circumstances with the interests of the investors in mind. The MLM Index™ is designed to capture returns from sustained trends in the constituent futures markets.When these trends exist in a market or sector, the MLM Index™ tends to exhibit positive performance in that market or sector.Conversely, if a market or sector is trendless and volatile, the performance for the market or sector is likely to be negative.The lack of any significant trend is generally an indication of poor results. The MLM Index™ is not designed to predict which market will exhibit positive performance in any given year.The manager does not select the constituent markets based on expectations of future performance.The MLM Index™ is designed to represent participation in a diverse basket of future contracts using a trend-following algorithm.The MLM Index™ is a diversified Index producing different levels of return in the various sectors from year-to-year. The Trust incurs various kinds of credit risk in its operations. In order to facilitate the trading of the Trust, assets must be placed with both Futures Commission Merchants and Broker/Dealers. Management of the Trust deals only with established registered firms in both capacities, and monitors their financial condition on an ongoing basis. In addition, if the Trust were to enter into over-the-counter (“OTC”) transactions, additional counterparty risk would be incurred. There were no OTC transactions for the three months ending March 31, 2007. 18 Idex Results of Operations At March 31, 2007, the Trust had assets of $189,152,949 and liabilities of $20,044,847 compared with assets of $245,261,022 and liabilities of $16,036,465 at December 31, 2006. Changes in the net assets of the Trust are the result of subscriptions and redemptions to the Trust, and the net income (loss) from operations, including the results from futures trading, interest income, and fees and expenses. For the three-month period ending March 31, 2007, subscriptions to the Trust totaled $4,522,651 and redemptions totaled $59,587,800. During the three-month period ending March 31, 2007, the Trust had a net loss of $5,051,306 compared with a net gain of $1,250,386 for the same period in 2006. Some expenses of the Trust are based on a percentage of net assets, and therefore increase or decrease as the net assets of the Trust increase or decrease. The Trust’s net income is directly related to the performance of the MLM Index™, which the Trust is designed to replicate. For the three months ended March 31, 2007, MLM Index™ performance was -0.44%, lower than the +1.14% recorded in the same period ended March 31, 2006. The Trust’s performance may be negative in years when the MLM Index™ is positive due to the timing of subscriptions and redemptions, the fees charged, and the allocation of assets between the Unleveraged and Leveraged Series of the Trust. Since inception of the Trust, the correlation of monthly results between the Unleveraged Series of the Trust and the MLM Index™ adjusted for fees is 0.99. The correlation between the Leveraged Series of the Trust and the MLM Index™ adjusted for leverage and fees is 0.99. The components of the return of the MLM Index™ are the capital gains earned from the changes in futures market prices, and the interest income earned on cash balances less expenses incurred. The mechanics and rules of futures markets allow the Trust to earn interest on approximately 100% of the assets in the Trust. The interest income takes two forms, directly from the Trust's futures broker paid on the margin deposits held by it, and excess cash. During 2001, management altered the method of earning interest on the excess cash. Item 3. Quantitative and Qualitative Disclosures About Market Risk. The following is a discussion of the quantification of market risk for the Trust. Such calculations are often referred to as Value-at-Risk, or VAR. The method used here may or may not differ from other methods used for VAR calculations by other firms. There is no one fixed method of VAR calculation, and this method may not be comparable to other methods. The market risk, or VAR of the Trust is directly related to the composition of the MLM Index™. Each month, the position of the MLM Index™ can be either long or short based on a 252 business day moving average rule. Since positions can be offset inside of sectors (one contract long in a particular commodity and one contract short in a related commodity), specific sector risk is less relevant than the historical risk of the MLM Index™ as a whole. Since the object of the Trust is to replicate the MLM Index™, it is reasonable to use the historic values of that Index to estimate market risk. The VAR of the Fund is calculated as follows: 1. The Manager calculates the standard deviation of the historical returns of the MLM Index™ over two time periods, using daily returns over the preceding 1 year ending at the date of this report, and using monthly returns over the preceding 10 years. Those results for the period ended March 31, 2007 are 0.23% and 1.83% respectively. It is important to note that this calculation is made on the historical data of the MLM Index™. It is not based on the actual trading of the Trust and does not include any operational risk. The standard deviation is used to measure the dispersion of the returns of the MLM Index™. 19 Idex 2. For the purposes of VAR, one attempts to estimate the size of a loss that may occur with some small probability. VAR does not estimate the possibility of some total loss, only the probability of a loss of some magnitude. The calculation is complicated by the fact that the standard deviation of the distribution assumes a normal distribution, which may or may not be a good estimate of the actual distribution. For the purposes of this estimate, the Manager has chosen to calculate the size of a daily and monthly loss that might occur with a probability of 1% (1 chance in 100). To do this, the standard deviation is multiplied by 2.35 to the standard 99% confidence interval, and by 1.5 to adjust for the possibility of a non-normal distribution. For daily returns, this estimate is a loss of 0.82%. For monthly returns the estimate is loss of 6.45%. 3. To ascertain a dollar loss amount for the Trust, the assets of the Trust as of March 31, 2007 are multiplied by the estimate of the risk calculated in step 2 above. The risk estimate is based on the Unleveraged MLM Index™, so Trust assets must be adjusted for the distribution of assets among the Unleveraged and Leveraged Series of the Trust, with the leveraged assets having three times the risk of the Unleveraged assets. Based on the asset levels as of March 31, 2007, the Manager estimates that the Trust could expect to lose $1,560,523 in any given day and $12,191,220 in any given month. The estimate above, though reasonable, should not be taken as an assurance that losses in the Trust could not be greater than these amounts.This is simply a quantitative estimate based on the historical performance of the MLM Index™.A loss that occurs with a small probability may be substantially greater than the loss indicated above.Also, market conditions could change dramatically from the conditions that prevailed over the period used to calculate the estimate, thereby affecting the realized volatility of the market.Furthermore, other factors could effect trading, such as the inability to execute orders in a particular market due to operational or regulatory restrictions that may alter the pattern of the Trust’s returns.Specifically, the Manager advises other funds in addition to the Trust.In certain markets there is a limit to the size of a position that one entity can control (speculative limits).Since positions cannot exceed speculative limits, the Manager may have to allocate positions across accounts and funds, resulting in a less than complete replication of the MLM Index™.As outlined in the offering for the Trust, itis best to remember that all the assets invested are at a risk of loss. Since the calculation of the VAR does not look at the specific instrument risks, but rather the results of the MLM Index™ as a whole, risks related to actual execution are not included in the calculation. For example, counter-party risks from OTC transactions are not factored into the calculation. Additional market risk may be attributed to the actual execution of the orders for the Trust. The Trust executes the majority of its orders on the last day of each month. As assets of the Trust grow, large orders may be placed in periods of reduced liquidity. Such orders may move the markets in which they are executed, adversely affecting the performance of the Trust. The Manager makes every effort to execute all orders efficiently, but general levels of liquidity are beyond the control of management. In certain circumstances, markets may move to the daily trading limits imposed by the exchanges, and the Trust may be unable to execute the necessary orders to replicate the MLM Index™, causing a divergence of performance between the Fund and the MLM Index™, known as “slippage”. Item 4. Controls and Procedures. The President and the Chief Operating Officer of the Manager evaluated the effectiveness of the design and operation of the Trust’s disclosure controls and procedures.These controls and procedures are designed to ensure that the Trust records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation, they concluded that, as of March 31, 2007, the Trust’s disclosure controls are effective. There have been no significant changes in the Trust’s internal control over financial reporting in the quarter ended March 31, 2007 that has materially affected or is reasonably likely to materially affect the Trust’s internal control over financial reporting. 20 Idex Part II. OTHER INFORMATION Item 1. Legal Proceedings. The Manager is not aware of any proceedings threatened or pending against the Trust and its affiliates which, if determined adversely, would have a material adverse effect on the financial condition or results of operations of the Trust. Item 1a. Risk Factors. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Leveraged Series Unleveraged Series Class A Class B Class C Class D Class A Class B Class C Class D Jan-07 Subscriptions $ 251,734 231,823 0 10,000 432,055 159,611 0 50,000 Subscriptions Units 3,042 2,515 0 110 4,068 1,388 0 491 # of Purchasers 6 56 0 1 3 52 0 1 Unit Price 82.73 92.13 75.07 91.31 106.12 114.96 101.15 101.81 Feb-07 Subscriptions $ 28,557 154,200 0 260,000 57,705 375,911 0 125,000 Subscriptions Units 349 1,689 0 2,870 545 3,273 0 1,229 # of Purchasers 2 2 0 3 3 9 0 2 Unit Price 81.90 91.32 74.41 90.57 105.95 114.87 101.06 101.77 Mar-07 Subscriptions $ 0 368,239 0 1,050,000 0 817,816 0 150,000 Subscriptions Units 0 4,149 0 11,919 0 7,143 0 1,478 # of Purchasers 0 9 0 3 0 25 0 3 Unit Price 79.50 88.76 72.33 88.09 105.52 114.50 100.73 101.48 Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to Vote of Security Holders. None. Item 5. Other Information. None. Item 6. Exhibits. 31.1 Certification of President of the Manager Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of Chief Operating Officer of the Manager Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of President of the Manager Pursuant to 18 U.S.C. Section 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Operating Officer of the Manager Pursuant to 18 U.S.C. Section 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 21 Idex SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MLM INDEX™ FUND By:Mount Lucas Management Corporation Its:Manager By:/s/ Timothy J. Rudderow Timothy J. Rudderow, President Date: May 1, 2007 22
